Citation Nr: 1625184	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-26 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Evaluation of bilateral hearing loss disability, currently rated as noncompensable.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2013 rating decisions of the Department of Veteran's Affairs (VA) regional office (RO) in Waco, Texas.

The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge of the Board in July 2014.  A transcript of that proceeding is of record.

In September 2015, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral knee disorder and migraine headaches, as well as the claim of entitlement to an increased disability rating for bilateral hearing loss disability for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The Board notes that, in September 2015, the Board also remanded the Veteran's claims of entitlement to service connection for residuals of a left ankle injury and a back disorder.  Following the requested development, in a November 2015 rating decision, the RO granted entitlement to service connection for residuals of a left ankle injury and lumbar strain; this is a full grant of the benefits sought on appeal.

In January 2016, the Veteran, via his representative, requested a videoconference hearing before the Board.  VA regulations provide, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person." 38 C.F.R. § 20.700(a) (2015).  By the express language of the regulation, an appellant is entitled to only one hearing on appeal.  The Veteran testified at such a hearing in July 2014.  His representative was present at that hearing and asked questions pertaining to the issues on appeal.  As neither the Veteran nor his representative provided a reason for wishing to testify at another hearing, and there is no indication that the hearing provided in July 2014 was inadequate, the Board must decline the request for an additional hearing.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for service connection of migraine headaches is requested.

2.  A bilateral knee disorder was not manifest during service or within one year of separation.  A bilateral knee disorder is not attributable to service.

3.  A bilateral knee disorder is not related (causation or aggravation) to a service-connected disease or injury.

4.  The Veteran's bilateral hearing loss disability is manifested by no more than level I hearing in the right ear and level I hearing in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection of migraine headaches, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A bilateral knee disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A bilateral knee disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85-4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in a statement received on February 5, 2016, has withdrawn the appeal of the claim for service connection of migraine headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued January 2009 and May 2012 notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an increased disability rating is downstream from his initial claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was also afforded a VA examination responsive to the claim for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  Furthermore, there is no need for a more contemporaneous examination as the evidence does not indicate that there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the undersigned VLJ, at the Veteran's July 2014 hearing, explained the concepts of service connection and an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The Veteran contends that he has a bilateral knee disorder related to his active service.  Specifically, he contends that his bilateral knee disorder is due to a 1968 motor vehicle accident.  In the alternative, he contends that his bilateral knee disorder is due to a limp as a result of his service-connected residuals of a left ankle injury and/or service-connected lumbar strain. 

Service treatment records show that the Veteran was involved in a February 1968 motor vehicle accident.  An April 1968 Medical Board report notes that the Veteran was treated for multiple lacerations of the face, hand, and left thigh and also had a fracture of the left medial malleolus.    

The Veteran was afforded a separation examination in August 1968.  At that time, examination of his spine, lower extremities, head, musculoskeletal system, and neurologic system were within normal limits.  Likewise, a November 1969 Reserve examination report notes that examination of his spine, lower extremities, head, musculoskeletal system, and neurologic system were within normal limits.  

A February 1969 Reserve treatment record, notes that the Veteran was seen for evaluation of a possible mental condition.  A history of injury in a 1968 automobile accident was noted; the note also stated that his recovery was complete.  

July 2008 VA treatment records reflect that the Veteran's abnormal gait was due to his morbid obesity.

In a November 2008, the Veteran's treating nurse practitioner at the North Texas VA Medical Center indicated that the Veteran had residual effects of a motor vehicle accident in service, which have progressively worsened.  She opined that the Veteran's current conditions resulted from the traumatic motor vehicle accident in service.  Diagnoses were morbid obesity, hypertension, chronic low back pain, tinnitus, and plantar fasciitis.

The Veteran was afforded a VA examination for his left foot, lumbar spine and for his headaches in April 2009.  At the time of the exam, the Veteran was diagnosed with left foot plantar fasciitis with heel spur and lumbar strain.  The VA examiner opined the disabilities were less likely as not related to the claimed motor vehicle in service, noted the Veteran was obese, and stated obesity is a risk factor and could play a part in these disabilities.  

The Veteran has also submitted various records and statements from private physicians in support of his claims.  In a May 2010 letter, Dr. B.C., stated he was currently treating the Veteran.  Dr. C stated he had reviewed the records and in his opinion it is most likely as not that his current conditions are a result of the motor vehicle accident in service.

A February 2015 letter from Dr. F.A.G., notes diagnoses of residuals of left ankle injury, degenerative meniscal tear and patellofemoral chondromalacia, migraine headaches, and lumbar multilevel disc protrusion and neural foraminal stenosis.  The physician opined that all these conditions were due to the Veteran's motor vehicle accident.  He further noted that the ankle disability is also associated with a limp resulting from the back disability.  He stated that the biomechanics associated with both direct impact injuries and injuries sustained during ejection from the vehicle are causal for all of the above conditions.  

The Veteran was provided another VA examination in November 2015.  According to that report, the Veteran reported that he has bilateral anterior knee pain, which began in 2006; he denied any surgical treatment for his knees.  The Veteran also reported that he has been obese for most of his adult life, and that he underwent gastric bypass for his obesity.  He denied experiencing knee pain in connection with his 1968 motor vehicle accident, but reported experiencing a slight limp due to left ankle pain since the 1968 motor vehicle accident.  Following a physical examination and x-rays, the diagnosis was chondromalacia patellae; x-rays showed degenerative joint disease of the anterior compartment and mild, asymptomatic weight bearing degenerative joint disease, bilaterally.  The VA examiner opined that it is less likely as not that the current bilateral chondromalacia patellae was caused by, or aggravated by, or the result of active service.  The VA examiner stated that the Veteran's onset of bilateral knee pain was over 40 years after service.  The VA examiner acknowledged the Veteran's report of a mild antalgic gait during the entire period, but nonetheless concluded that the Veteran's service-connected left ankle and lumbar spine disorders did not cause or aggravate the Veteran's chondromalacia patella; according to the VA examiner, no medical literature supported a causal relationship, including aggravation, between an antalgic gait due to ankle or spine disorders and his chondromalacia patellae.  The VA examiner explained that chondromalacia patellae is a chronic tracking disorder, which results in anterior compartment degenerative joint disease; according to the VA examiner chondromalacia patellae is the result of running and walking over a lifetime.  

After review of the evidence of record, the Board concludes that the criteria for a grant of service connection for a bilateral knee disorder are not met.  

Here, there is no evidence of a bilateral knee disorder, including chondromalacia patellae, during active duty or within one year of separation.  Rather, at time of separation, the physical examination of the lower extremities and musculoskeletal system were normal.  Likewise, the Veteran's medical history does not establish that a bilateral knee disorder, including chondromalacia patellae, was manifest to a compensable degree in service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the bilateral knee disorder during service.  38 C.F.R. § 3.303(b).  In short, the evidence fails to establish the presence of pathology during service or within one year of separation.  There is no proof of chronicity or continuity.  Moreover, the record also reflects that there was no evidence of a bilateral knee disorder prior to 2006.

The weight of the evidence reflects that the Veteran's bilateral knee disorder, including chondromalacia patellae, is not related to his active duty.  There is no probative evidence that the Veteran's bilateral knee disorder, including chondromalacia patellae, is related to his service.  None of the post-service treatment records reflect complaints, treatment, or diagnoses of bilateral knee pain prior to 2006; the Board reiterates that the Veteran had no related complaints at the 1969 Reserve examination.   Moreover, the November 2015 VA addendum medical opinion clearly concluded that the Veteran's bilateral knee disorder, including chondromalacia patellae, was not related to the Veteran's service.  To this point, the Veteran reported to the VA examiner that he did not injure his knees in the 1968 motor vehicle accident.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries, namely his service-connected residuals of a left ankle injury and lumbar strain, did not cause or aggravate the Veteran's bilateral knee disorder, including chondromalacia patellae.  Although the Veteran asserts that his bilateral knee disorder, including chondromalacia patellae, resulted from an antalgic gait due to his service-connected left ankle and lumbar spine disorders and/or worsened as a result of his service-connected left ankle and lumbar spine disorders, the Board observes that the Veteran's treating providers at the VA attributed his antalgic gait to his morbid obesity.  Significantly, the November 2015 VA examiner found that the bilateral knee disorder, including chondromalacia patellae, was not related to his service, including his service-connected left ankle and lumbar spine disorders.  In particular, the November 2015 VA examiner concluded that the Veteran's bilateral knee disorder, including chondromalacia patellae, was unrelated to his service-connected left ankle and lumbar spine disorders, in light of the lack of medical literature demonstrating a relationship between the chondromalacia patellae and an antalgic gait.  The VA examiner noted that chondromalacia patellae is a tracking disorder of the patellae due to a lifetime of activity.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Board has considered the Veteran's statements.  However, the Veteran's statements are insufficient to establish a nexus to his service for his bilateral knee disorder, including chondromalacia patellae.  The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the specific, reasoned opinion provided in the November 2015 VA examination report.  Post-service treatment records do not reflect any credible relationship between the Veteran's service and his bilateral knee disorder, including chondromalacia patellae.  The Board acknowledges the private opinions from Drs. C and F, which indicated that the Veteran's current disorders were related to the motor vehicle accident during service.  However, the Board observes that Dr. C's opinion only addressed the Veteran's complaints related to his (now service-connected) lumbar spine disorder and neck pain, and made no mention of the Veteran's bilateral knee disorder.  Moreover, Dr. G did not examine the Veteran and merely provided a conclusory opinion based on a review of the records and the Veteran's assertions that his limp caused his bilateral knee disorder; Dr. G did not provide a rationale, nor cite any supporting medical literature, for his conclusion that the Veteran's biomechanics are "causal" with regard to his bilateral knee disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, in linking the Veteran's claimed disabilities to the Veteran's in-service accident, Dr. G. did not address the normal clinical findings at the time of the Veteran's August 1968 separation examination which was conducted after the accident or the November 1969 examination during the Veteran's reserve service that is negative for any complaints or diagnosis of a knee disability.  

In contrast, the November 2015 VA examiner noted that because the Veteran's bilateral knee disorder, including chondromalacia patellae, did not have onset until 2006, and was not diagnosed until over 40 years after his service, it was unlikely that the disorder is related to the Veteran's 1968 motor vehicle accident or his  service-connected residuals of a left ankle injury and lumbar strain; the November 2015 VA examiner explained that the Veteran's bilateral knee disorder, including chondromalacia patellae, was more likely related to nonservice-connected risk factors.  The Board notes that the opinion of the November 2015 VA examiner is consistent with the medical evidence of record, to include the 1968 and 1969 examinations, which does not demonstrate that the Veteran's bilateral knee disorder, including chondromalacia patellae, is related to his service, including his service-connected residuals of a left ankle injury and lumbar strain.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his bilateral knee disorder, including chondromalacia patellae.  The Board observes that the Veteran did not make any association between his bilateral knee disorder, including chondromalacia patellae, and his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  In light of the examinations in 1968 and 1969 that do not document any complaints, treatment or diagnosis of a knee disability including chondromalacia, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of bilateral knee disorder, including chondromalacia patellae.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, which is used to evaluate the Veteran's bilateral hearing loss disability, provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85. 

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), it states that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Id. 

The Veteran asserts that a compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  

At the initial VA audiological examination in April 2009, the pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
25
30
50
65
Left Ear:
15
25
50
60

The pure tone average was 43 on the right and 38 on the left.  Maryland CNC speech recognition scores were 94 percent in the right ear and 94 percent in the left ear.  

Another VA audiological examination was conducted in May 2013.  The pure tone thresholds, in decibels, for the right and left ears were as follows:  


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear:
35
40
55
65
Left Ear:
25
35
55
65

The pure tone average was 49 on the right and 45 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 in the left ear.  The examiner noted a review of the Veteran's claims file.

Based upon the results of the April 2009 and May 2013 VA audiological examinations, the Veteran's right ear is assigned a Level I for the right ear and a Level I for the left ear in accordance with Table VI of 38 C.F.R. § 4.85.  Although the Veteran's hearing has clearly decreased in the years since he was granted service connection, the Veteran's hearing remains at Level I in the right ear and Level I in the left ear.  The intersection point for a Level I (right) and Level I (left) under Table VII of 38 C.F.R. § 4.85 shows that the hearing loss does not exceed the levels contemplated for the currently assigned noncompensable schedular rating.  Thus, the audiometric evidence of record does not support a finding of a compensable evaluation. 

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the Veteran's situation as the audiometric results of both of these evaluations did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hz. 

While the Veteran has complained that his hearing has decreased, he has not set forth any allegation that his hearing examinations are deficient in determining his bilateral hearing loss disability.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the VA examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak¸ 21 Vet. App. at 455-56.  

The 2015 examiner noted that the Veteran had trouble hearing in a noisy room and the 2009 examiner noted that the Veteran reported difficulty understanding conversation.  Moreover, the Veteran has provided statements that his hearing loss impacts his ability to participate in conversations/communicate effectively. He has reported his service-connected tinnitus is a constant buzzing.  However, the Board does not find that there is sufficient evidence for a compensable hearing loss rating. His left ear maintained a speech recognition score of 94 to 96 percent in both examinations, and he has not indicated that his hearing loss was had a particular impact on his employment.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the treatment records and VA examination reports, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of decreased hearing as to his bilateral hearing loss disability.  These symptoms were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's bilateral hearing loss disability, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal of the claim for service connection of migraine headaches is dismissed.

The claim of entitlement to service connection for a bilateral knee disorder is denied.

A compensable disability rating for bilateral hearing loss disability is denied.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the course of the appeal, the Veteran, through his representative, alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

2.  After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


